Title: To Benjamin Franklin from Charles de Hirschberg, 23 October 1777
From: Hirschberg, Charles de
To: Franklin, Benjamin


Sir!
Strasburgh, October the 23th. 1777.
As I have not the honour to be personnally Known to you, I should flatter myself very happy if I was only by reputation; In looking over my old correspondances some time ago, I found Your interrogation, which appeared to me so precise and just, that I undertook the translation and find that a great part of the world is indebted to me for the publishing, as they were entirely ignorant of the true cause of the present troubles. I take the liberty to send You an Exemplar, by which You will see, that I followed as close as possible, in every respect, the preciseness, Strength and true meaning of every answer You have given.
If in case, You should like to have any thing translated; I offer my service. I am Professor of the english language, engaged since eight years at the University of Strasburgh, as I possess likewise the french and German language, I work with great facility in these three languages, and sacrifice all my leisure hours to translation.
I shall receive with the greatest pleasure at any time Your commands, remaining with true esteem Sir! Your most humble and most obedient Servant
Charles DE Hirschberg
